                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAQUAN PARKER,                                :
    Petitioner                                :       No. 1:16-cr-00094
                                              :
       v.                                     :       (Judge Kane)
                                              :
UNITED STATES OF AMERICA,                     :
     Respondent                               :

                                          MEMORANDUM

       Presently before the Court in the above-captioned case are: Petitioner Saquan Parker

(“Petitioner”)’s motion to vacate his sentence pursuant to 28 U.S.C. § 2255 (Doc. No. 134);

Petitioner’s completed notice of election indicating that he would like for the Court to rule on his

Section 2255 motion as filed (Doc. No. 136); the Government’s brief in opposition to

Petitioner’s motion (Doc. No. 143); and a letter from Petitioner indicating that he does not intend

to file a response to the Government’s brief in opposition (Doc. No. 144). For the reasons that

follow, the Court will deny Petitioner’s Section 2255 motion. (Doc. No. 134.)

I.     BACKGROUND1

       On March 13, 2016, a federal grand jury returned an indictment charging Petitioner with

the following offenses: being a felon in possession of a firearm (Count I); possessing a stolen

firearm (Count II); and conspiring to possess and sell stolen firearms (Count III). (Doc. No. 1.)

On November 23, 2016, Petitioner filed a motion to suppress evidence and statements obtained

during his arrest that gave rise to the above charges (Doc. No. 25), which the Court granted on

March 7, 2017 (Doc. Nos. 40, 41). On September 1, 2017, Petitioner filed a motion seeking



1
  In its Memorandum addressing Petitioner’s suppression motion, the Court recited the factual
details pertinent to Petitioner’s arrest and subsequent prosecution in this case (Doc. No. 40), and
the Court incorporates said factual discussion herein.
leave to file, out of time, a motion to dismiss the indictment for selective prosecution (Doc. No.

60), which the Court denied on September 6, 2017 (Doc. No. 79). In doing so, the Court

specifically noted that, even if the Court were to find good cause to justify the untimely nature of

the motion, the motion was meritless because Petitioner “fail[e]d to make the requisite threshold

showing required to sustain a defense of selective prosecution.” (Id. at 3.)2

       On February 1, 2018, Petitioner entered a guilty plea as to Counts I and II of the

indictment, after which the undersigned sentenced him to a term of one hundred eighty (180)

months’ imprisonment. (Doc. No. 124.) Petitioner subsequently appealed this judgment to the

United States Court of Appeals for the Third Circuit on February 12, 2018 (Doc. No. 126), which

dismissed the appeal on May 1, 2018 due to an appellate waiver included in Petitioner’s plea

agreement (Doc. 132). Petitioner then filed the instant Section 2255 motion (Doc. No. 134),

arguing that he received ineffective assistance of counsel in connection with counsel’s pretrial

representation of him, including with regard to the plea agreement that Petitioner ultimately

signed, and in connection with appellate counsel’s representation of him. The motion is fully

briefed (Doc. Nos. 143, 144), and, therefore, ripe for disposition.

II.    LEGAL STANDARD

       In order to establish entitlement to relief, a collateral attack of a sentence based upon a

claim of ineffective assistance of counsel must meet a two-part test established by the Supreme

Court in Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984). See George v. Sively, 254

F.3d 438, 443 (3d Cir. 2001). The first Strickland prong requires Petitioner to “establish first




2
  As the Court noted in its Order denying Petitioner’s motion, Petitioner sought to advance a
theory of selective prosecution as a basis for dismissing the indictment on the grounds that the
Government allegedly had prosecuted a co-conspirator differently on the basis of that
individual’s race. (Doc. No. 79 at 3.)
                                                 2
that counsel’s performance was deficient.” See Jermyn v. Horn, 266 F.3d 257, 282 (3d Cir.

2001). This prong requires Petitioner to show that counsel made errors “so serious” that counsel

was not functioning as guaranteed under the Sixth Amendment. See id. To that end, Petitioner

must demonstrate that counsel’s representation fell below an objective standard of

reasonableness under prevailing professional norms. See id. (citing Strickland, 466 U.S. at 688).

However, “[t]here is a ‘strong presumption’ that counsel’s performance was reasonable.” See id.

       Under the second Strickland prong, Petitioner “must demonstrate that he was prejudiced

by counsel’s errors.” See id. This prong requires Petitioner to show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” See id. (quoting Strickland, 466 U.S. at 694). Reasonable probability is defined

as “a probability sufficient to undermine confidence in the outcome.” See id. (quoting

Strickland, 466 U.S. at 694).

III.   DISCUSSION

       In support of his ineffective assistance of counsel claim, Petitioner raises five (5)

grounds, which the Court addresses in turn below. As explained more fully infra, the Court finds

that none of these asserted bases for relief warrants granting Petitioner’s Section 2255 motion.

       A.      Ground One: Failure to Move for Dismissal of the Indictment

       In Ground One of his motion, Petitioner asserts that “trial counsel’s inactions caused []

Sixth and Fourteenth Amendment violations” where counsel “failed to fully advise Petitioner of

the facts of the case in relation to law being favorable to the defense or a theory thereof.” (Doc.

No. 134 at 16.) More specifically, Petitioner maintains that after the Court granted his

suppression motion, counsel should have moved for dismissal of the indictment, and that counsel

informed him that “the Government could still proceed to trial under the same indictment and



                                                 3
evidence,” but that the case “would only have to be presided by some other Judge.” (Id. at 17-

18.) According to Petitioner, therefore, the record supports a finding of a Sixth Amendment

violation. (Id. at 19.) In opposition, the Government states that there is no evidence of record

supporting Petitioner’s assertion that the case was going to be transferred to a different judge or

that trial counsel informed Petitioner to that effect. (Doc. No. 143 at 8.) Moreover, the

Government states that it “was fully prepared to prove its case and there was no basis to move to

dismiss the indictment[,]” in light of certain testimony from: two individuals involved in the acts

underlying Petitioner’s case, Jordan Keys (“Keys”) and Angela Cabrera (“Cabrera”); the owner

of the firearms in question; and a special agent who would have testified regarding the interstate

nexus pertaining to the firearms. (Id. at 9.) According to the Government, therefore, Petitioner

cannot meet the standard applicable to an ineffective assistance of counsel claim under the Sixth

Amendment. (Id.)

       As noted previously, a petitioner may prevail on a Section 2255 motion as a result of a

Sixth Amendment violation due to ineffective assistance of counsel, provided that the two prongs

of the analysis enunciated by the Supreme Court in Strickland v. Washington are met.

Specifically, the petitioner must demonstrate: (1) “that counsel’s performance was deficient[,]”

which “requires showing that counsel made errors so serious that counsel was not functioning as

the ‘counsel’ guaranteed . . . by the Sixth Amendment” and (2) “that the deficient performance

prejudiced the defense[,]” which “requires showing that counsel’s errors were so serious as to

deprive the defendant of a fair trial, a trial whose result is reliable.” See Strickland v.

Washington, 466 U.S. 668, 687 (1984). Upon review of the first ground of Petitioner’s Section

2255 motion, the Court finds that, under the relevant standard, Petitioner has not established a

Sixth Amendment violation. As the Government aptly notes (Doc. No. 143 at 8), there is no



                                                   4
evidence of record supporting Petitioner’s contention that his counsel informed him that “the

Government could still proceed to trial under the same indictment and evidence,” but that the

case “would only have to be presided by some other Judge” (Doc. No. 134 at 17-18). Indeed,

other than Plaintiff’s bare assertion to that effect, the record is devoid of evidence supporting this

contention. Consequently, because Petitioner cannot establish both deficient performance on the

part of counsel or prejudice as a result of counsel’s performance, the Court will deny Petitioner’s

motion as to the first basis for relief asserted therein.

        B.      Ground Two: Failure to File a Timely Motion for Selective Prosecution

        In Ground Two of his motion, Petitioner claims that his right to effective assistance of

counsel was violated by trial counsel’s filing of “a belated motion to dismiss [the] indictment”

based on a theory of selective prosecution, and “therefore[,] allowing [Petitioner] to agree to a

plea that waived his right of appeal.” (Doc. No. 134 at 19.) According to Petitioner, the fact that

trial counsel advised him to enter into the plea agreement at issue that included an appellate

waiver “after developing such a meritorious claim of motion to dismiss . . . clearly shows that the

performance of [trial] counsel departed from constitutionally prescribed standards.” (Id. at 20.)

In response, the Government notes that “the Court found that even if the motion [to dismiss the

indictment] were not filed out of time, it still would have denied it” (Doc. No. 143 at 10) and the

Court specifically stated that the motion was meritless because Petitioner “point[ed] to no

evidence indicating the number of charges asserted against each of the defendants was based on

anything other than the Government’s assessment of their respective criminal conduct, which is

entitled to the presumption of regularity.” (Id.) (quoting Doc. No. 79 at 3). According to the

Government, in light of this finding by the Court, “there is no reason to believe the outcome [of

Petitioner’s case] would have changed if [the motion] were filed earlier.” (Id. at 10-11.)



                                                    5
        Upon review of Ground Two of Petitioner’s motion, the Court finds that Petitioner is not

entitled to Section 2255 relief because Petitioner has not demonstrated ineffective assistance of

counsel under the applicable Strickland analysis. Even if Petitioner were able to establish

deficient performance on the part of counsel as a result of counsel’s filing of an untimely motion

to dismiss the indictment, Petitioner cannot establish entitlement to relief under the second prong

of the Strickland test because, as the Government observes (Doc. No. 143 at 10), the Court

specifically stated that “even if the Court were to find good cause justifying the late filing of

Defendant’s [m]otion . . . and considered the motion on the merits, the [m]otion . . . is still

subject to denial” because Petitioner had “fail[ed] to make the requisite threshold showing

required to sustain a defense of selective prosecution” (Doc. No. 79 at 3). Because the Court

examined the merits of the motion to dismiss despite its untimeliness and, in doing so, found that

Petitioner was not entitled to relief, it follows that Petitioner cannot show that counsel’s failure to

file said motion in a timely manner amounts to an error that was “serious as to deprive the

defendant of a fair trial, a trial whose result is reliable[,]” so as to establish prejudice. See

Strickland, 466 U.S. at 687. Accordingly, the Court will deny Petitioner’s motion (Doc. No.

134) as it pertains to Ground Two set forth therein.

        C.      Ground Three: Failure to Advise Petitioner Properly as to the Appellate
                Waiver

        Through Ground Three of his motion, Petitioner asserts that trial counsel provided

ineffective assistance “by promising [him] that if he accepted the plea agreement from the

Government that this plea would not include any waiver of his Fifth Amendment rights.” (Doc.

No. 134 at 21-22.) Petitioner points to the language in the plea agreement stating that the waiver

contained therein “includes any and all possible grounds for appeal,” including those pertaining

to constitutional issues, stating that by advising him to enter into this plea agreement, his trial

                                                   6
counsel provided ineffective assistance. (Id. at 22.) According to Petitioner, absent such advice

from counsel, “there’s a probability [that] the outcome would be different” because he would not

have been foreclosed from being able to seek appellate review. (Id. at 23.) The Government

argues, in contrast, that “the appellate waiver clearly indicated it included all possible claims”

and, “[f]urthermore, during [Petitioner’s] plea colloquy . . . the Government specifically placed

on the record, ‘Paragraph 27 states [that Petitioner] waives all rights to appeal the conviction and

sentence.’” (Doc. No. 142 at 11-12) (quoting Doc. No. 130 at 11:25, 12:1). The Government

adds that at this time, “Magistrate Judge Carlson reiterated that [Petitioner] was waiving those

rights and specifically asked” Petitioner whether he could “rest assured that the appeal waiver by

you was voluntary as well[,]” to which Petitioner responded in the affirmative. (Id. at 12)

(quoting Doc. No. 130 at 18:2-4). According to the Government, therefore, the record clearly

demonstrates that Petitioner was aware of the appellate rights he voluntarily waived. (Id.)

       Having reviewed Petitioner’s assertions in light of the Strickland analysis, the Court finds

that Petitioner cannot establish deficient performance on the part of counsel and, therefore, is not

entitled to relief under Ground Three of his motion. It bears noting that Petitioner entered into a

plea agreement containing an explicit appellate waiver (Doc. No. 101 at 24-25), which was

found to be voluntary (Doc. No. 130 at 17:23-25, 18:1-4). Indeed, Petitioner responded

specifically to Magistrate Judge Carlson during his guilty plea colloquy indicating that he had

agreed to the appellate waiver voluntarily. (Id. at 18:2-4.) In light of this record, the Court

cannot find that counsel’s decision to advise Petitioner regarding the appellate waiver constitutes

an error “so serious that counsel was not functioning as the ‘counsel’ guaranteed . . . by the Sixth

Amendment” so as to establish deficient representation on the part of counsel. See Strickland,




                                                  7
466 U.S. at 687. Accordingly, the Court will deny Plaintiff’s motion (Doc. No. 134) as it

pertains to Ground Three asserted therein.

       D.      Ground Four: Failure on the Part of Appellate Counsel to Raise an
               Ineffective Assistance Claim with Regard to Trial Counsel

       As to his fourth asserted basis for relief, Petitioner states that his appellate counsel should

have raised on appeal the argument that Petitioner’s trial counsel provided ineffective assistance

by: (1) not moving for dismissal of the indictment following the ruling on Petitioner’s

suppression motion; (2) not moving for dismissal of the indictment based on selective

prosecution in a timely manner; and (3) advising Petitioner to waive his appellate rights through

the plea agreement. (Doc. No. 134 at 23-24.) Petitioner maintains that, had appellate counsel

raised these issues before the Third Circuit, there is a reasonable possibility that his appellate

proceedings would have resulted in a different outcome. (Id. at 26-27.) In opposition, the

Government states that, contrary to Petitioner’s assertions, his “appeal was dismissed because of

the appellate waiver contained in [his] plea agreement” and, “[t]herefore, even if these claims

were raised, they would not have been heard by the Court of Appeals.” (Doc. No. 143 at 12-13.)

The Government also notes that “appellate counsel stated in his response to the Government’s

motion to dismiss [that Petitioner] had indicated he intends to raise a Sixth Amendment

challenge to the effectiveness of plea and sentencing counsel” and “went on to acknowledge,

rightly so, that [] these claims were better suited to a collateral proceeding.” (Id. at 13) (internal

quotation marks omitted) (citing United States v. Thornton, 327 F.3d 268, 272 (3d Cir. 2003)).

       Upon review of Ground Four of Petitioner motion (Doc. No. 134), the Court finds that

Petitioner has not demonstrated ineffective assistance on the part of appellate counsel, and,

therefore, will deny Petitioner’s motion as to this asserted basis for relief. As noted above, the

Government notes that Petitioner’s appeal was dismissed due to the appellate waiver included in

                                                   8
his plea agreement (Doc. No. 143 at 12-13), and appellate counsel also stated before the Third

Circuit that that he had intended to raise a Sixth Amendment ineffective assistance claim on

behalf of Petitioner, but that such a claim would be more aptly considered in a collateral

challenge (id. at 13). In light of the appellate record, therefore, there is no merit to Petitioner’s

argument that his appellate counsel provided ineffective assistance because, even if the deficient

performance prong of the Strickland analysis were met, Petitioner cannot establish prejudice

because it is clear that appellate counsel noted Petitioner’s intent to raise an ineffective assistance

claim. See Strickland, 466 U.S. at 687. Accordingly, the Court will deny Petitioner’s motion as

it pertains to Ground Four asserted therein.

       E.      Ground Five: Trial Counsel’s Advising of Petitioner as to the Plea
               Agreement

       Petitioner’s fifth and final asserted basis for relief is that trial counsel provided

ineffective assistance by “advising [him] to accept the Government’s plea offer instead of going

to trial.” (Doc. No. 134 at 27.) Petitioner states that after the Court ruled on his suppression

motion, he “informed counsel that he wished to go to trial since the Government[’s] case was

based on that evidence” and “[c]ounsel informed him that they could still use that evidence

against [him] in front of a different judge and that the suppression hearing had no basis in a

separate proceeding.” (Id. at 29-30.) Petitioner maintains that such a communication from

counsel “was clearly in error and was ineffective assistance[,]” stating that “[a]t the very

minimum, counsel should have moved the [C]ourt to dismiss the indictment and release [him].”

(Id. at 30.) Finally, Petitioner asserts that “if the [C]ourt refused said motion, then counsel

should have honored [his] wishes to proceed to a jury trial where the Government would have

been hard-pressed to win a conviction without any evidence to do so.” (Id.) The Government

responds by stating that “[a]gain, [Petitioner] claims that trial counsel advised him that the

                                                   9
Government could still admit the evidence suppressed by the Court[]” before another judge,

while “there is no indication that defense counsel had provided such advice” and “the

Government was fully prepared to prove its case through the testimony” of various witnesses,

which the Court’s disposition of Petitioner’s suppression motion did not impact. (Doc. No. 143

at 13-14.)

       Having reviewed Petitioner’s arguments in support of Ground Five of his motion (Doc

No. 134), the Court finds that Petitioner is not entitled to Section 2255 relief as to this ground.

Ultimately, Ground Five constitutes a restatement of the asserted basis for relief set forth in

Grounds One and Three of Petitioner’s motion because Petitioner merely asserts, again, that his

trial counsel informed him that the Government could use the suppressed evidence against him in

a different proceeding (Doc. No. 134 at 29-30), and that counsel erred in advising him to enter

into a plea agreement (id. at 21-22). Having found no basis for relief as to either Ground One or

Ground Three of Petitioner’s motion, as explained supra, the Court concludes that Petitioner has

not demonstrated an entitlement to relief under Section 2255 through Ground Five of his motion.

Accordingly, the Court will deny Petitioner’s motion as to Ground Five asserted therein.

       F.      Evidentiary Hearing

       Section 2255(b) advises that a petitioner may be entitled to a hearing on his motion. The

decision to hold a hearing is wholly within the discretion of the district court. See Gov’t of

Virgin Islands v. Forte, 865 F.2d 59, 62 (3d Cir. 1989). Where the record affirmatively indicates

that a petitioner’s claim for relief is without merit, the claim may be decided on the record

without a hearing. See Gov’t of Virgin Islands v. Nicholas, 759 F.2d 1073, 1075 (3d Cir. 1985).

In the instant case, the Court finds that “the motion and files and records of this case show

conclusively that the movant is not entitled to relief.” See United States v. Booth, 432 F.3d 542,



                                                 10
545 (3d Cir. 2005) (quoting Forte, 865 F.2d at 62). Accordingly, the Court finds no reason to

hold an evidentiary hearing in this case.

       G.      Certificate of Appealability

       In proceedings brought under Section 2255, a petitioner cannot appeal to the circuit court

unless a certificate of appealability (“COA”) has been issued. A court may not issue a COA

unless “the applicant has made a substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). In other words, a COA should not issue unless “reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” See Slack

v. McDaniel, 529 U.S. 473, 484 (2000). The Court finds that reasonable jurists would not

disagree with the Court’s assessment of Petitioner’s claims. As discussed more extensively

supra, the Court concludes that each of the grounds set forth in Petitioner’s motion lacks merit.

A COA, therefore, will not issue in this case.

IV.    CONCLUSION

       Based on the foregoing, the Court concludes that Petitioner has not set forth any grounds

in his Section 2255 motion that merit relief and, therefore, will deny the motion. (Doc. No. 134.)

Accordingly, the Court will not conduct an evidentiary hearing and will not appoint counsel. In

addition, a certificate of appealability shall not issue. An appropriate Order follows.




                                                 11
